United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1043
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Eastern District of Missouri.
Isaac Hall,                               *
                                          *      [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                              Submitted: September 25, 2009
                                 Filed: November 25, 2009
                                   ___________

Before MURPHY, BRIGHT, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       In 2006, Isaac Hall (Hall) pled guilty to knowingly and intentionally distributing
five grams or more of a mixture or substance containing a detectable amount of cocaine
base, in violation of 21 U.S.C. § 841(a)(1). Hall was originally sentenced to 84 months
imprisonment, the bottom of his range of 84 to 105 months under the then applicable
United States Sentencing Guidelines (Guidelines). Hall moved for a reduction of his
sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the
Guidelines. The district court1 granted Hall’s motion and recalculated Hall’s range to
70 to 87 months and sentenced Hall to 70 months imprisonment.

       On appeal, Hall argues the district court erred in concluding it lacked authority
to reduce his sentence to the statutory minimum of 60 months. Hall concedes his
argument is contrary to our ruling in United States v. Starks, 551 F.3d 839, 843 (8th
Cir.) (holding district courts lack authority to sentence below the recalculated
Guidelines range when resentencing pursuant to § 3582(c)(2) based on the retroactive
change in the crack cocaine Guidelines), cert. denied, 129 S. Ct. 2746 (2009).2 We are


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
        This court has reaffirmed Starks several times since Starks was decided in
January 2009. See United States v. Higgins, __ F.3d __, No. 09-1515, 2009 WL
3448172 (8th Cir. Oct. 28, 2009) (holding in § 3582(c) proceedings district courts lack
authority to reduce a sentence below the bottom of the amended guidelines range
unless the defendant’s original sentence was below the guidelines range applicable at
the time of the original sentencing and only to a comparable reduction without any
further reduction using the factors in 18 U.S.C. § 3553(a)); United States v. Murphy,
578 F.3d 719, 720-21 (8th Cir. 2009) (same), petition for cert. filed, __ U.S.L.W. __
(U.S. Oct. 27, 2009) (No. 09-7269); United States v. Brown, 565 F.3d 1093, 1094 (8th
Cir.) (same), cert. denied, __ S. Ct. __, 2009 WL 3198198 (U.S. Nov. 2, 2009) (No.
09-6859); United States v. Wagner, 563 F.3d 680, 681-82 (8th Cir.) (same), cert.
denied, __ S. Ct. __, 2009 WL 2496347 (U.S. Oct. 5, 2009) (No. 09-5824); United
States v. Clark, 563 F.3d 722, 724 (8th Cir. 2009) (same); United States v. Harris, 556
F.3d 887, 888 (8th Cir.) (per curiam) (same), cert. denied, __ S. Ct. __, 2009 WL
1559814 (U.S. Oct. 5, 2009) (No. 08-10701).

       The majority of other circuits reach a similar conclusion. See e.g., United
States v. Cunningham, 554 F.3d 703 (7th Cir.), cert. denied, 129 S. Ct. 2840 (2009);
United States v. Melvin, 556 F.3d 1190 (11th Cir.), cert. denied, 129 S. Ct. 2382
(2009); United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied, 129 S. Ct. 2401
(2009); United States v. Rhodes, 549 F.3d 833 (10th Cir. 2008), cert. denied, 129 S.
Ct. 2052 (2009); United States v. Johnson, 292 F. App’x 352 (5th Cir. 2008). But see

                                          -2-
bound by circuit precedent to affirm the district court’s decision in this case. See
United States v. Betcher, 534 F.3d 820, 823-24 (8th Cir. 2008).

      Accordingly, we affirm.
                     ______________________________




United States v. Hicks, 472 F.3d 1167, 1168 (9th Cir. 2007).


                                        -3-